Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s drawings filed 4/15/2021 have been considered and accepted by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
first communication unit in claim 1,
second communication unit in claim 1,
mode control unit in claim 1,
storage unit in claim 1, 
setting unit in claim 1,
determination unit in claim 2,
determination unit in claim 3,
storage unit in claim 4,
second communication unit in claim 5,
mode control unit in claim 6,
calculation unit in claim 7,
storage unit in claim 7.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.











EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a communication apparatus comprising:
“a storage unit configured to store, in a storage unit, a first transmission rate which is a transmission rate of the first communication unit used before the WUR. mode is started by the mode control unit; and
a setting unit configured to set the first transmission rate, stored by the storage unit, as a second transmission rate which is a transmission rate of the first communication unit used when the mode control unit has ended the WLUIR mode” in combination with other recited elements in claim 1.

The present application also relates to a method of controlling a communication apparatus that includes a first communication unit configured to connect to another communication apparatus and communicating by using a PCR (Primary Connectivity Radio) function in compliance with the IEEES802.11ba standard, and a second communication unit configured to communicate with the other communication apparatus by using a WUR (Wake Up Radio) function in compliance with the IEEE802.11ba standard, the method comprising:
“storing, in a storage unit, a first transmission rate which is a transmission rate of the first communication unit used before the WUR mode is started; and
setting the stored first transmission rate as a second transmission rate which is a transmission rate of the first communication unit used when the WUR mode has been ended” in combination with other recited elements in claim 11.

The present application also relates to a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a method of controlling a communication apparatus that includes a first communication unit configured to connect to another communication apparatus and communicating by using a PCR (Primary Connectivity Radio) function in compliance with the IEEER02.11ba standard, and a second communication unit configured to communicate with the other communication apparatus by using a WUR (Wake Up Radio) function in compliance with the FEEE802.11ba standard, the method comprising:
“storing, in a storage unit, a first transmission rate which is a transmission rate of the first communication unit used before the WUR mode is started; and
setting the stored first transmission rate as a second transmission rate which is a transmission rate of the first communication unit used when the WUR mode has been ended” in combination with other recited elements in claim 12.

	A first prior art, Lou et al. (WO 2018/204908 A1), teaches a station operating in wakeup radio (WUR) mode may have its primary connectivity radio (PCR) turned off and its WUR turned on according to its previously negotiated WUR operating parameters.  The station can also monitor the WUR for a duration of time and if it determines the WUR does not successfully receive beacons with the duration, it will then switch off the WUR and switch the PCR back on again.  Both the WUR and PCR comply with the IEEE 802.11ba standard.



	A second prior art, Adachi et al. (EP 3,349,515 A1), teaches a wireless LAN access point receives a wake-up radio WUR packet from a station STA to activate the main radio unit of the access point AP to return from the sleep state to a normal state.  When the station detects the access point is activated, it stops transmitting the WUR packet.  Both the AP and STA conforms with the IEEE 802.11ba standard.  Adachi further teaches the WUR signal transmission rate can be determined and stored in a memory.  

	However, Lou and Adachi, either when taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable. 










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471